Citation Nr: 9902255	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  93-12 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service in the Air Force from June 
1951 to June 1971.  This appeal originally came before the 
Board of Veterans Appeals (Board) on appeal from a March 
1993 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama 
which denied service connection for a heart disorder.  In 
February 1995, and again in March 1997, the Board remanded 
the case to the RO for additional evidentiary development; 
the RO has now returned the case to the Board for appellate 
review.

The Board notes that, on at least three occasions since the 
March 1997 remand, the appellant has submitted a written 
waiver of consideration of additional evidence by the RO.  
See 38 C.F.R. § §§ 19.37, 20.1304.  This evidence consists of 
written statements and argument from the appellant and 
medical opinions from three physicians.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he is currently totally disabled 
due to heart problems that had their onset in-service.  He 
maintains that he suffers from hypertension and chest pains, 
and from arrhythmias that represent electrical dysfunction as 
opposed to structural pathology and that he sought treatment 
for these conditions either in-service or shortly after 
service.  The appellant further contends that the medical 
evidence of record clearly demonstrates that his cardiac 
disorders are etiologically related to his 20 years of 
service, including many instances of arduous and stressful 
duty assignments.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the appellants claim for service 
connection for a heart disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained by 
the RO.

2.  Except for one instance, the blood pressure readings 
taken over 20 years of service were within normal limits; 
they were not associated with any underlying hypertension 
process and are not etiologically linked to the hypertension 
for which the appellant began receiving treatment after 
January 1988.

3.  Service medical records contain no diagnoses of 
arrhythmias or a related cardiac disability, nor was any 
arrhythmia or heart disease demonstrated within one year of 
separation from active duty.  The appellants current 
arrhythmia is not etiologically related to any in-service 
occurrence or event, nor are they clearly related to 
cardiovascular disease.

4.  The etiology of the appellants current chest pains is 
not apparent; they cannot be held to be etiologically related 
to any in-service occurrence or event.


CONCLUSION OF LAW

Cardiovascular disease, including hypertension, manifested by 
chest pains and chronic arrhythmia, was not incurred or 
aggravated during service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has determined that the appellants 
claim is well grounded and that all relevant evidence 
necessary for an equitable disposition of the instant appeal 
has been obtained.  The appellant has not indicated that 
additional, relevant evidence on this issue has not been 
obtained.  The facts relevant to the issue on appeal have 
been properly developed and therefore, there is no further 
duty to assist in developing the claim as contemplated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  To 
establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellants military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease occurred in service.  
38 C.F.R. § 3.303(d). 

A chronic disease listed in 38 C.F.R. § 3.309(a) may be 
presumed to have been incurred in service if it is manifest 
to a degree of 10 percent or more one year following the date 
of separation from service even though there is no evidence 
of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307.  Hypertension is a disease 
subject to this presumptive service connection.  38 C.F.R. 
§ 3.309(a).  For the showing of chronic disease in service 
there are required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

The appellant testified during his personal hearing conducted 
at the RO in July 1997, that he had problems with his heart 
in 1971; he said he suffered from chest pain and his heart 
was skipping.  Therefore he went to see a doctor at a 
military hospital, and he also sought treatment post-service 
throughout the late 1970s.  See Hearing Transcript pp. 1-2.  
He testified that his wife, his ex-wife and his relatives say 
that he did have heart problems dating back to service.  See 
Hearing Transcript p. 5.  The appellant also stated that his 
heart problems have gotten progressively worse over the 
years.

Review of the service medical records indicates that the 
appellant suffered from exposure to extreme cold in Korea in 
1955.  He was also treated for epigastric distress on various 
occasions, including suspected pancreatitis in 1970, and he 
was treated for thyroiditis and a goiter problem in 1964-65.  
The appellant has indicated that he sought in-service 
treatment for complaints of chest pain and palpitations.  
Only a few such occasions are documented in the evidence of 
record.  On one such occasion, in June 1966, his blood 
pressure was 152/94; numerous other blood pressure readings 
throughout the appellants 20 years of service were normal, 
as were all EKGs and chest x-rays.  During his exit 
examination, conducted in December 1970, the appellant 
complained of occasional episodes of heart palpitations; he 
reported this last occurred in August 1970.  The examining 
physician indicated that there were no related clinical 
findings on examination.

The appellant has submitted a number of lay statements 
concerning his heart condition.  An Air Force colleague 
stated that he remembered that the appellant had to go to the 
hospital in the late 1950s for chest pain and his heart 
jumping and that he went to the base hospital in 1970 for an 
apparent heart attack but left because he got inadequate 
treatment.  An Air Force colleague recalled that the 
appellant had had heart problems between 1964 and 1969, that 
some attacks were more severe, that the appellant went to the 
base hospital for treatment and that he transferred to 
another unit looking for a less stressful job.  

The appellants ex-wife stated that she felt his heart 
problems started after his near-freezing experience.  She 
recalled that when they were in Germany in the late 1950s, 
the appellant spoke of his heart flopping now and then.  She 
thought she first heard the terms angina and arrhythmia in 
the mid-1960s.  She further stated that the appellant went 
for treatment to the VA in Birmingham shortly after his 
retirement.  

A life-long neighbor recalled talking with the appellant 
several times in the 1960s about his heart problems.  These 
were described as chest pain and arrhythmias.  The neighbor 
also stated that the appellant went to the VA for treatment 
in 1971.  A timecard and a note from the appellants employer 
at the time indicated that the appellant was absent from work 
in August 1971 because he went to the VA hospital, although 
the reason for that visit was not specified.

The appellant also submitted written statements from two 
people who had worked at the Ragland Medical Clinic between 
1971 and 1978.  Both recalled the appellant as having come to 
the clinic for treatment of heart problems.  On one occasion, 
the appellant was said to have been given nitroglycerine in 
1973 for chest pain.  The registered nurse later worked at a 
local hospital and she further stated that the appellant was 
admitted there on several occasions in the late 1970s and in 
the 1980s for heart problems.

The available post-service medical evidence indicates that 
the appellant has had longstanding complaints of chest pain 
and palpitations.  These symptoms have been variously 
diagnosed as unstable angina; ventricular arrhythmias; 
atypical chest pain; chest pain syndrome; chest pain, 
etiology undetermined; chest pain syndrome, non-cardiogenic; 
ischemic heart disease; small vessel disease; hypertensive 
disease with mild concentric left ventricular hypertrophy; 
and possible paroxysmal atrial tachycardia or fibrillation.  
Over the years the appellant has undergone various diagnostic 
testing including chest x-rays; EKGs; arteriograms; thallium 
GXT tests; cineangiogram; and King of Hearts monitoring.  

In January 1980, the appellant was admitted to a private 
hospital for a possible myocardial infarction (MI) with rule 
out esophageal spasm.  The discharge diagnosis was probable 
esophageal spasm and the attending physician noted that there 
was no evident myocardial disease.  In August 1986, he was 
again hospitalized for chest pain, rule out MI.  The 
discharge diagnosis indicated probable angina; ventricular 
arrhythmias were noted; and the appellants chest pain was 
noted to have an undetermined etiology.  A letter from the 
appellants physician at the Ragland Medical Clinic, dated in 
September 1986, stated that he had been treating the 
appellant since January 1977, and that the appellant suffered 
from ventricular arrhythmia, unstable angina pectoris and 
small airway disease of the lung; light duty and possible 
early retirement were recommended.  

The appellant was again hospitalized for chest pain, rule out 
MI, in December 1987.  An endoscopy revealed no 
gastrointestinal cause for his chest pain; the final 
diagnoses included angina, acute esophagitis and gastritis, 
and ventricular arrhythmias.  Shortly thereafter, in January 
1988, the appellant was admitted to Medical Center East for 
chest pain; unstable angina and ventricular arrhythmias were 
diagnosed.  The records from this hospitalization indicate 
that the appellant had undergone an arteriogram in a 
Birmingham hospital in June 1984 that was normal.  His family 
history was noted to be strongly positive for heart disease, 
ectopic beats and coronary artery disease; he reported that 
his health in general had been good except for the episodes 
of chest pain and skipping heart beats.  The appellant was 
noted to have had a chest pain syndrome for about five to six 
years.  The attending cardiologists discharge diagnosis was 
chest pain syndrome, noncardiogenic.

The appellant was treated in June 1991 for diagnoses 
including chest pain syndrome and cholelithiasis.  GXT 
testing was normal.  In November 1992, the appellant was 
hospitalized for chest pain, rule out MI; the discharge 
diagnosis was atypical chest pain; hypertension under 
control; ventricular arrhythmia.  A cardiology consultation 
was given during this St. Clair Hospital admission; a 12-year 
history of a heart skip that was generally one beat and a 10-
year history of pain/pressure sensations were noted, as were 
the normal cardiac catheterization results of nine years and 
three years previous.  The cardiologist concluded that the 
probability of coronary disease was quite low.

In March 1994, the appellant went to an ER with complaints of 
chest pain; the EKG performed in the ER was normal.  The 
appellant was admitted and his previous medical history was 
noted to be significant for apparently benign ventricular 
ectopics since 1964.  These apparently benign ventricular 
arrhythmia were also noted to have not required any specific 
treatment.  The appellant was reported to state that his 
chest pain and ectopic or skipping beats were usually brought 
on or aggravated by physical fatigue or stress.  The 
appellant underwent an EKG, Doppler testing, a thallium 
stress test and cardiac catheterization- none of these tests 
were diagnostic for coronary artery disease, and, in fact, 
the large coronaries were open with no evidence of 
significant blockage.  The cardiology service felt that there 
was a possibility of small vessel disease that was causing 
the angina attacks.  The discharge summary included a 
diagnosis of chest pain of unclear etiology, normal coronary 
arteries.

The appellant was found to be disabled for the purposes of 
receipt of Social Security Administration (SSA) benefits 
pursuant to an Administrative Law Judge (ALJ) decision dated 
in August 1994.  The appellant was found to be unable to 
engage in substantial gainful activity due to a Class III 
heart condition with a history of arrhythmias, chest pain, 
high blood pressure and problems with stress and fatigue that 
aggravated the heart and blood pressure conditions.  

The appellant sought treatment of his chest pain in February 
1997.  The cardiologist noted that the appellant was markedly 
concerned about the possibility of underlying coronary artery 
disease and rendered a clinical impression of palpitations 
and premature beats, with probably isolated ventricular 
bigeminy.  In view of the appellants marked concern of his 
developing underlying coronary artery disease and his 
marked preoccupation with dysrhythmias, he was scheduled 
for another cardiac catheterization in February 1997.  This 
testing revealed normal left and right coronary arteries and 
normal left ventricular systolic function.  It was felt that 
the appellant had some component of hypertension and left 
ventricular hypertrophy with isolated premature ventricular 
contraction (PVC).  

King of Hearts monitoring was conducted during a two-week 
period in March 1997.  The appellant transmitted on several 
occasions when he experienced palpitations.  One rhythm strip 
was thought to demonstrate premature atrial contractions with 
aberrant conduction and isolated PVC as well.

The appellant has submitted a number of materials from 
medical texts and from medical information websites.  These 
materials indicate that palpitations can occur without heart 
disease or as the result of abnormal heart rhythms and that 
they can be relieved in many patients by stress reduction, 
smoking cessation and reduction of caffeine and alcohol.  In 
some patients, arrhythmias are caused by diseases of the 
heart muscle, valves or coronary arteries; in others, 
arrhythmias can reflect disease of the electrical system of 
the heart only, while the rest of the heart is healthy.  
Other causes of arrhythmias include medications, alcohol 
excess, excessive levels of thyroid hormone, low blood oxygen 
levels, stress and cigarette smoking.  Arrhythmias are one of 
the most common heart conditions and many are benign; a 
person can live a long productive life without requiring any 
treatment.  However, some pose serious life-threatening 
problems that may require medication, surgery or other 
therapy. 

One type of arrhythmia, paroxysmal supraventricular 
tachycardia (PSVT), occurs most often in young people who 
have normal hearts and the condition is generally not life-
threatening unless other cardiac disorders are present.  The 
MERCK MANUAL suggests that PSVT might have a congenital basis.  
The clinical symptoms of PSVT may mimic panic or anxiety 
disorder and make diagnosis difficult.  Risks for PSVT 
include excessive smoking, caffeine and alcohol use.  PVC and 
premature atrial contractions (PAC) can be caused by stress, 
caffeine, cigarette smoking and excessive alcohol intake.  
Generally, PVC and PAC are not associated with significant 
heart disease.  Palpitations resulting from PVC and PAC often 
require no specific treatment.  The frequency of premature 
contractions can be reduced by stress reduction, stopping 
cigarettes and reducing caffeine and alcohol consumption.  

The appellant himself has advanced a variety of theories 
concerning his heart problems.  He believes that the very 
stressful and dangerous assignments he had in the Air Force 
are connected to his current problems and that he exhibited 
symptoms of cardiac disease in-service.  In a written 
statement submitted in December 1992, the appellant stated 
that his arrhythmia was for years only an occasional skip and 
that in recent years it had progressed to several skips in a 
row at times.  He noted that his chest pain and arrhythmia 
were markedly affected by stress and fatigue.  Likewise, on 
his April 1993 VA Form 9, Appeal to the Board, the appellant 
stated that his attacks were aggravated by stress and 
fatigue.  In a written statement submitted in may 1994, the 
appellant stated that he thought his problems were inherited 
and that they had gotten progressively worse over the past 30 
years.

More importantly, the evidence of record contains a number of 
medical opinions relating to the appellants cardiac 
function.  An October 1996 opinion from an internist who had 
treated the appellant beginning in January 1977, stated that 
he had reviewed the appellants Air Force medical records as 
well as his own records of the appellants treatment and that 
he had concluded that the appellants illness of 
arrhythmia, chest pain and hypertension are [sic] linked 
directly to his comparable medical problems in the 
military.  There is no explanation of the reasoning behind 
this conclusion.  The Board also notes that it is unclear 
whether this physician reviewed everything that was in 
evidence at the time of his review.

The evidence of record contains a statement concerning the 
appellants cardiac condition from a cardiologist at the 
Norwood Clinic that is dated in April 1997.  The physician 
opined that that it was perfectly possible that his rhythm 
disturbance is in part related to his military active duty 
activity.  Again, it is unclear what records were reviewed.

In August 1997, the appellants claims file was forwarded to 
a VA cardiovascular specialist for review.  The physician 
stated that he reviewed the appellants service medical 
records, his total chart, the buddy statements, the 
statements of physicians who had previously treated him 
throughout the years and the hospital records.  The reviewer 
noted that the appellant had been diagnosed with 
hypertension, obesity, gout, psoriasis, palpitations and 
atypical chest pains and that he had been hospitalized and 
catheterized on numerous occasions with resultant findings of 
normal coronary anatomy with no significant narrowing.  The 
reviewer opined that the appellant suffered from 
hypertension, gout, obesity, psoriasis, psoriatic arthritis 
and a history of palpitations with documented brief periods 
of supraventricular tachycardia without evidence of coronary 
artery disease.  The reviewer stated that there was no 
evidence, in his opinion, that the cold exposure in Korea or 
anything else in service in any way contributed to the 
symptoms the appellant currently has.  The reviewer thought 
that the current symptoms were more related to the lifestyle 
of overeating, smoking and some alcohol consumption.  The 
reviewer saw no relationship between the appellants present 
heart-related complaints and his military service which ended 
in 1971.   

The appellant has submitted a written statement, dated in 
December 1997, from a physician who examined the appellant.  
This physician concluded that the appellant suffered from 
chest pain that was probably angina pectoris and that his 
chest pain was most likely caused by small vessel disease.  
He also stated that the appellant suffered from arterial 
hypertension that was fairly to reasonably controlled.  
Lastly, he stated that the appellant suffered from 
symptomatic irregular and fast heartbeats.  The physician 
opined that, based on historical information, and based on 
documented symptoms of heart disease since the 1960s, the 
appellants heart condition most likely started in the 1960s, 
or even the 1950s, when the appellant was in service.  It is 
not known exactly what records this physician utilized to 
reach this conclusion.

In July 1998, the case was reviewed, at the Boards request, 
by the chief of cardiology at a VA facility in Chicago.  The 
VA cardiologist stated that he had reviewed the appellants 
records in detail.  The cardiologist provided a summary of 
the appellants service medical records; he noted that the 
cardiovascular examinations of the appellant throughout his 
service were reported to be normal with normal heart rate, 
blood pressure and cardiac examination.  He pointed out the 
appellants risk factors for heart disease included a family 
history of premature heart disease, cigarette smoking and 
high cholesterol.  The cardiologist noted that the appellant 
clearly had symptoms of chest discomfort and palpitations in-
service, but concluded that there is no evidence of any 
significant heart disease in-service.

The VA cardiologist also summarized the appellants condition 
between discharge and the present, one which has been marked 
by a continual pattern of both exertional and non-exertional 
chest discomfort and palpitations.  He noted the appellants 
multiple hospital admissions and four cardiac 
catheterizations (last in February 1997) which all showed 
normal cardiac function and normal left ventricular function; 
other tests were noted to have also been normal.  He 
indicated that the appellant has been prescribed medications 
for the chest pain, including nitroglycerin and calcium 
channel blockers, none of which appear to have been 
effective.  Likewise, searches for other sources of the 
appellants discomfort have not been successful.  

The cardiologist noted that the appellant had had 
palpitations over the years which have been demonstrated by 
diagnostic tools to be isolated ventricular premature beats 
(including brief runs of bigeminy) and brief runs of 
supraventricular tachycardia.  He also pointed out that all 
of the arrhythmias recorded for the appellant occur commonly 
in healthy patients who are without organic heart disease.  

The VA cardiologist opined that since the blood pressure 
recordings in the service medical records were normal, the 
hypertension developed after discharge and that it was 
unlikely that in-service events were responsible for the fact 
that the appellant subsequently became hypertensive.  He 
further opined that it is impossible to determine when the 
appellants dysrhythmias started and that it is entirely 
possible that the pounding in the appellants chest and the 
palpitations reported in-service were related to similar 
arrhythmias noted afterward.  However, he also noted that 
many normal individuals have such arrhythmias throughout 
their lives and they do not necessarily indicate the presence 
of heart disease.  The VA cardiologist further opined that 
there is no evidence of record that indicates that the 
appellant has structural heart disease or serious arrhythmias 
or significant heart disease.  He concluded that the etiology 
of the appellants chest pains is not apparent.

In October 1998, the appellant has submitted medical opinions 
from two private cardiologists.  It is unknown what records 
were reviewed by these two physicians.  The first concluded 
that the appellant suffers from paroxysmal atrial 
fibrillation and PSVT, hypertension and chest pain with 
Syndrome X of angina with normal coronary arteries.  He 
stated that, because the appellants chronic arrhythmias and 
chest pain preceded the appellants retirement from the 
military, it is possible that his arrhythmia is related to 
the 1950s cold exposure incident in that he could have 
sustained heart muscle injury at that time that could 
eventuate in atrial arrhythmias.  The second physician stated 
that the 1964 diagnosis of subacute thyroiditis could account 
for the early symptoms of palpitations and that it is 
possible that the appellants rhythm disturbance dates back 
to service.  

In weighing the evidence of record, the Board concludes that 
the weight of the evidence is against a finding that any 
cardiac disorder had its onset during the appellants active 
duty.  There are two private medical opinions that indicate 
the appellants heart problems, including hypertension, are 
linked to service and two VA medical opinions that state the 
appellants hypertension is not linked to service.  While one 
elevated blood pressure reading was recorded in service, none 
was noted at the time of the appellants separation 
examination or at any other time during service.  In fact, 
despite numerous post-service physical examinations and years 
of treatment for chest pains and palpitations, hypertension 
was not diagnosed in the appellant until after 1988, as 
evidenced by the fact that the September 1986 letter written 
by the appellants long-time internist did not list a 
diagnosis of hypertension and when the appellant was 
hospitalized until January 1988, his blood pressure was 
120/80, he was not on any medication for hypertension and 
hypertension was not listed as a diagnosis.  

As for the chest pain, palpitations and arrhythmias, it is 
clear that the appellant did complain of chest pains and 
palpitations in-service; however, the in-service subacute 
thyroiditis could have caused these symptoms, as noted in the 
April 1996 VA medical examination report and the October 1998 
private physician report.  Two private physicians have opined 
that the appellants arrhythmias and chest pains are linked 
to service and two VA physicians have opined that they are 
not; indeed, the VAH opinion report indicates that the 
arrhythmia is not even a disability.  Of course, the 
appellant vociferously denies this and states that the 
arrhythmia is a symptom of a serious cardiac condition.  On 
the other hand, the medical text information supplied by the 
appellant also seems to indicate that such arrhythmias are 
not usually associated with cardiac pathology and that they 
are related to lifestyle choices.  Furthermore, one of the 
appellants own private cardiologists described the 
arrhythmias in 1992 as benign ventricular ectopics and 
benign ventricular arrhythmia that has not required 
specific treatment. 

It attempting to ascertain an onset date, in addition to the 
fact that the subacute thyroiditis may have accounted for the 
in-service chest pains and palpitations, review of the post-
service medical records indicates that they could have begun 
to be a problem for the appellant in the early 1980s- many 
years after service.  A January 1988 cardiology report from 
Medical Center East states that the appellant had suffered 
from chest pain syndrome for five to six years.  A November 
1992 cardiology consultation report from St. Clair Hospital 
indicates that the appellant had a 12-year history of heart 
skip and a 10-year history of pain and pressure sensations.  
These two reports from two different cardiologists at two 
different private hospitals four years apart both pinpoint 
the onset as around 1980 to 1982.

The Board has not found particularly probative the private 
medical reports that indicate it is perfectly possible 
there is an etiologic relationship or that there could be a 
link to service.  This is so because service connection may 
not be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 ; see Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (service connection claim not well 
grounded where only evidence supporting the claim was a 
letter from a physician indicating that veteran's death "may 
or may not" have been averted if medical personnel could have 
effectively intubated the veteran; such evidence held to be 
speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  Furthermore, 
where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required and lay 
assertions cannot constitute such evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the appellant 
has obviously engaged in a great deal of research, as to all 
of his etiologic contentions, the appellants statements on 
their own are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993).  In 
addition, the statements from the employees at the Ragland 
Clinic are not probative on the question of etiology, since 
their statements only indicate that the appellant was seen 
for complaints of heart problems- there is no evidence of 
record to indicate that either woman examined or diagnosed 
the appellant.

After consideration of all of the evidence of record, the 
Board concludes that an adequate etiologic link relating any 
aspect of the appellants current cardiac disease, including 
hypertension, chest pain and an arrhythmia, to any in-service 
occurrence or event has not been presented.  There is 
evidence that it is possible for there to exist such a link, 
but the specific facts and circumstances of the appellants 
medical history do not support the conclusion that such 
happened in this case.  The most detailed and thorough 
medical opinion of record details the reasons for the 
conclusions that the appellants hypertension developed many 
years after service and that the appellants dysrhythmia is a 
normal variant, that, to date, has not resulted in clinically 
significant cardiac pathology.  The evidence of record 
indicates that the etiology of the appellants chest pain is 
not apparent and therefore it cannot be ascribed to any 
incident of service.  As such, the evidence is insufficient 
to support a grant of service connection for any cardiac 
disorder, including hypertension, chest pain and a heart 
arrhythmia.

Since the preponderance of the evidence is against allowance 
of this claim, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a heart disorder is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
